Exhibit 10a(7)

PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED

DEFERRED COMPENSATION PLAN FOR DIRECTORS

Amended Effective December 1, 2008

--------------------------------------------------------------------------------



PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED
DEFERRED COMPENSATION PLAN FOR DIRECTORS
Amended Effective December 1, 2008

          1. PURPOSE. The Plan is designed to provide a method of deferring
payment to non-employee Directors of their fees and annual retainers, as fixed
from time to time by the Board of Directors, until termination of their services
on the Board.

          2. PLAN PERIODS. The first Plan Period shall commence upon the
election of Directors at the 1987 Annual Stockholders’ Meeting and terminate
upon the election of Directors at the 1988 Annual Stockholders’ Meeting.
Subsequent Plan Periods shall relate to successive similar periods between
Annual Stockholders Meetings. Effective January 1, 2002, Plan Periods shall be
calendar year periods.

          3. ADMINISTRATION. The Plan shall be administered by a Committee
consisting of the Chief Executive Officer of the Company and two other officers
appointed by him. The Committee shall have the power to interpret the Plan and,
subject to its provisions, to make all determinations necessary or desirable for
the Plan’s administration.

          4. PARTICIPATION.

 

 

 

 

(a)

An individual who serves as a Director and is not otherwise employed by the
Company or any of its subsidiaries shall be eligible to participate in the Plan
if he or she elects to have payment of his or her annual retainer, his or her
fees or his or her annual retainer and fees in respect of a Plan Period deferred
as provided herein.

 

 

 

 

(b)

All elections to defer must be made in the calendar year prior to the year that
the services giving rise to the compensation are performed. The election shall
be made by written notice to the Plan filed with the Company’s Secretary prior
to the first day of such Plan Period or, in the case of a Director who first
becomes eligible during a Plan Period, not later than 30 days after he or she
first becomes eligible. Except as otherwise provided herein, each such election
shall be irrevocable.

 

 

 

 

(c)

Special One-Time Election to Rescind 2005 Deferrals – Not later than December
30, 2005, Participants who had elected to defer compensation during 2005 may, by
written notice, the form of which shall be designated and published by the
Committee, rescind his/her election to defer 2005 compensation and such amounts
shall be currently paid to the Participant.

 

 

 

 

(d)

Special One-Time Election to Change Distribution Elections with respect to 2005,
2006, 2007 or 2008 Deferrals – Not later than December 31, 2008, Participants
who had elected to defer compensation during 2005, 2006, 2007 or 2008 may, by


--------------------------------------------------------------------------------



 

 

 

 

 

written notice in a form approved by the Committee, elect to change the
distribution elections with respect to any such deferrals.

          5. DEFERRED COMPENSATION ACCOUNTS.

 

 

 

 

(a)

An account shall be established for each eligible electing Director (a
“Participant”) which shall be designated as his or her Deferred Compensation
Account. If a Participant elects to have payment deferred of his or her annual
retainer, the amount of the annual retainer payable to him or her with respect
to a Plan Period shall be credited, in four equal installments on or about the
last day of March, June, September and December in the Plan Period to which such
retainer relates, to his or her Deferred Compensation Account, subject to the
provisions of Section 5(c). If a Participant elects to have payment deferred of
his or her fees, the amount of each fee payable to him or her for attendance at
a meeting during a Plan Period shall be credited to his or her Deferred
Compensation Account on or about the first business day following such meeting.
The Company shall not be required to segregate any amounts credited to the
Deferred Compensation Accounts, which shall be established merely as an
accounting convenience. Amounts credited to the Deferred Compensation Accounts
shall at all times remain solely the property of the Company subject to the
claims of its general creditors and available for the Company’s use for whatever
purpose desired.

 

 

 

 

(b)

A Director, except a Director not actively serving on the Board on April 1,
2000, may direct investment of his or her Account among the Investment Funds
(hereinafter defined) (in the manner established by the Committee) in multiples
of one percent; provided, however, that the Committee shall not be obligated to
effectuate any such investment direction. The amounts credited to a Deferred
Compensation Account shall accrue earnings credits as determined by the
Investment Fund(s) selected by the Director. In the case of (i) Director not
actively serving on the Board on April 1, 2000 and (ii) a Director who fails to
provide a designation of Investment Funds, each such Director shall be deemed to
have designated 100 percent of his or her Account to be invested in the
Investment Fund that determines income accrual with reference to the prime
commercial lending rate of JPMorgan Chase Bank (formerly, the Chase Manhattan
Bank). Except with respect to an investment election related to (a) an election
made within 30 days of April 1, 2000 and (b) any Investment Fund which is
discontinued during a Plan Year, each of which shall be effective immediately, a
Director’s investment election may be changed annually and will be effective
from January 1 of the Plan Year next following receipt of the Director’s
investment election form.

 

 

 

 

 

Each Director’s Account shall be credited with a rate of return on the last day
of March, June, September and December equal to the rate of return experienced
by the Investment Fund selected by the Director for the same period. The fair
market

2

--------------------------------------------------------------------------------



 

 

 

 

 

value of each Investment Fund shall be determined by the Committee and shall
represent the fair market value of all securities and other property held by the
Investment Fund.

 

 

 

 

(c)

‘Investment Fund’ - the fund or funds selected by the Committee from time to
time and included in Schedule C of the Plan which shall serve as a means of
measuring the increase or decrease of each Director’s Account. The Committee
may, in its discretion, add or discontinue any Investment Fund available under
the Plan. The Committee shall provide each affected Director with the
opportunity, without limiting or otherwise impairing any other right of such
Director regarding changes in investment directions, to redirect the allocation
of his or her Account invested in any discontinued Investment Fund among the
other Investment Funds available under the Plan, including any replacement
investment vehicle.

 

 

 

 

(d)

If, prior to the end of a Plan Period, a Participant becomes an employee of the
Company or one of its subsidiaries or dies or ceases for any reason to be a
Director, or if the effective date of participation by a Participant for any
Plan Period shall be other than the first day thereof, he or she will be
entitled to be credited with that proportion of the annual retainer for the full
Plan Period which the number of days of his or her participation in the Plan
during such Plan Period bears to the total number of days in such Plan Period.

 

          6. PAYMENT.

 

 

(a)

Following termination of a Participant’s service on the Board, the Company shall
distribute his or her Deferred Compensation Account.

 

 

 

 

(b)

By written notice to the Plan filed with the Company’s Secretary, a Participant
may elect to have distribution of his or her Deferred Compensation Account
commence either (1) on the 30th day following the date of termination of the
Participant’s service on the Board, (2) on the 15th day of January next
following the date of termination of the Participant’s service on the Board or
(3) on the 15th day of January of any calendar year following termination of the
Participant’s service on the Board, but not later than the January following the
Participant’s 71st birthday, unless the Participant is still a Director at such
time, in which case distribution shall commence on the 30th day following the
date the Participant ceases to be a Director. Any such election, or any change
in such election (by such subsequent written notice to the Secretary of the
Company), shall apply only to future deferrals. In the event no election is made
as to the commencement of distribution, such distribution shall commence on the
30th day following the date the Participant ceases to be a Director of the
Company.

 

 

 

 

(c)

By written notice to the Plan filed with the Company’s Secretary, a Participant
may elect to receive the distribution of his or her Deferred Compensation
Account in the form of (1) one lump-sum payment, or (2) annual distributions
over a

3

--------------------------------------------------------------------------------



 

 

 

 

 

period selected by the Participant of up to ten years. In the event a lump-sum
payment is made under the Plan, the amount then standing to the Participant’s
credit in his or her Deferred Compensation Account, including earnings credits
provided in Section 5(b) to the date of distribution, shall be paid to the
Participant on the date determined under Section 6(b). In the case of a
distribution over a period of years, the Company shall pay to the Participant,
commencing on the date determined under Section 6(b), annual installments from
the amount then standing to his or her credit in his or her Deferred
Compensation Account, including earnings credits on the unpaid balance at the
rate provided in Section 5(b) to the date of distribution. The amount of each
installment shall be determined by dividing the then unpaid balance, plus
earnings credits, in the Participant’s Deferred Compensation Account by the
number of installments remaining to be paid. If a Participant does not make an
election as to the manner of distribution of his or her Deferred Compensation
Account, such distribution shall be made in the form of annual installments paid
over a five-year period.

 

 

 

 

(d)

The payment of all distributions shall be made in money by check, except that
the portion of a Participant’s Deferred Compensation Account that is allocated
to the Investment Fund based upon the performance of this Corporation’s common
stock may elect to receive distributions with respect to that portion of his/her
Deferred Compensation Account in shares of common stock. Any amounts related to
fractional shares shall be paid in money by check.

 

 

 

 

(e)

In the event of a Participant’s death, the balance of the Participant’s Deferred
Compensation Account shall be distributed to the Participant’s Beneficiary(ies)
in annual installments over a period of not more than five years, in accordance
with the Participant’s election on Schedule B to the Plan filed with the
Secretary of the Company. Any change in the period over which such payments are
made shall only apply to future deferrals. Such distribution shall be made in a
manner consistent with Section 6(c) of the Plan and shall commence on the 30th
day following the Participant’s death. Additional annual payments for
distributions made over a period of more than one year shall be made on the
yearly anniversaries of such date. In the event of a Participant’s death after
distribution of this Deferred Compensation Account has commenced, any election
under this Section 6(d) shall not extend the time of payment of his or her
Deferred Compensation Account beyond the time when distribution would have been
completed if the Participant had lived. A Participant may change Beneficiary
designations by filing a subsequent Schedule B with the Secretary of the
Company. If a Participant does not make an election as to the manner of
distribution of his or her Deferred Compensation Account in the event of his or
her death, any such distribution shall be made as a lump-sum payment to his or
her estate on the 30th day following the Participant’s death.

 

 

 

 

(f)

Participants may, (i) by notice filed with the Company prior to December 31st of
any year, make changes of distribution elections on a prospective basis; (ii) by

4

--------------------------------------------------------------------------------



 

 

 

 

 

notice filed with the Company, make changes of distribution elections with
respect to prior deferred compensation as long (A) any such new distribution
election is made at least one year prior to the date that the commencement of
the distribution would otherwise have occurred and (B) the revised commencement
date is at least five years later than the date that the commencement of the
distribution would otherwise have occurred; (iii) Special One-Time Election - by
notice filed with the Company prior to December 31, 2005, make a one-time
election to change any distribution election previously made with respect to
compensation deferred on or before December 31, 2005; (iv) Special One-Time
Election - Participants may, by notice filed with the Company prior to December
31, 2008, make a one-time election to change any distribution election
previously made with respect to compensation deferred during 2005, 2006, 2007 or
2008.

 

 

 

 

(g)

Notwithstanding any other provision of the Plan, if the Committee shall
determine in its sole discretion that the time of payment of a Participant’s
Deferred Compensation Account should be advanced because of protracted illness
or other undue hardship, then the Committee may advance the time or times of
payment (whether before or after the Retirement Date) only if the Committee
determines that an emergency beyond the control of the Participant exists and
which would cause such Participant severe financial hardship if the payment of
such benefits were not approved. Any such distribution for hardship shall be
limited to the amount needed to meet such emergency (plus the amount of any tax
liability resulting from the distribution). A Participant who receives a
hardship distribution may not reenter the Plan for twelve months after the date
of such distribution. Any distribution for hardship under this Section 6(f)
shall commence on the 15th day following the date the Committee determines to
make such hardship distribution.

 

 

 

 

(h)

Distribution in Case of Certain Tax Events – If, with respect to any
Participant, the Plan fails to meet the requirements of the Internal Revenue
Code with respect to the deferral of tax liability, the Company may accelerate
distribution from a Participant’s Account amounts sufficient to meet such
Participant’s resulting Federal, State, Local and/or Foreign tax liability
(including any interest and penalties).

 

 

 

          7. ASSIGNMENT. No benefit under the Plan shall in any manner or to any
extent be assigned, alienated, or transferred by any Participant or Beneficiary
or subject to attachment, garnishment or other legal process.

 

 

 

 

          8. TERMINATION AND AMENDMENT.

 

 

(a)

The Board may terminate the Plan at any time so that no further amounts shall be
credited to Deferred Compensation Accounts or may, from time to time, amend the
Plan, without the consent of Participants or Beneficiaries; provided, however,
that no such amendment or termination shall impair any rights, including rights
to

5

--------------------------------------------------------------------------------



 

 

 

 

 

income credits pursuant to Section 5(b) hereof, which have accrued under the
Plan without the consent of the Participant or Beneficiary, or the legal
representative of such person, so affected.

 

 

 

 

(b)

Notwithstanding any other provision of this Plan, upon the occurrence of a
Change in Control (as defined below), the income credit calculated pursuant to
Section 5(b) hereof may not be reduced below the prime commercial lending rate
described therein.

 

 

 

 

 

For purposes of this Plan, “Change in Control” shall mean the occurrence of any
of the following events:


 

 

 

 

(i)

any “person” (within the meaning of Section 13(d) of the Securities Exchange Act
of 1934, as amended from time to time (the “Act”)) is or becomes the beneficial
owner within the meaning of Rule l3d-3 under the Act (a “Beneficial Owner”),
directly or indirectly, of securities of the Corporation (not including in the
securities beneficially owned by such person any securities acquired directly
from the Corporation or its affiliates) representing 25% or more of the combined
voting power of the Corporation’s then outstanding securities, excluding any
person who becomes such a Beneficial Owner in connection with a transaction
described in clause (1) of paragraph (iii) below; or

 

 

 

 

(ii)

the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on December 15, 1998,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Corporation) whose appointment or election
by the Board of Directors or nomination for election by the Corporation’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on December 15,
1998 or whose appointment, election or nomination for election was previously so
approved or recommended; or

 

 

 

 

(iii)

there is consummated a merger or consolidation of the Corporation or any direct
or indirect wholly owned subsidiary of the Corporation with any other
corporation, other than (1) a merger or consolidation which would result in the
voting securities of the Corporation outstanding immediately prior to such
merger or consoli­dation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the
Corporation or any subsidiary of the Corporation, at

6

--------------------------------------------------------------------------------



 

 

 

 

 

least 75% of the combined voting power of the securities of the Corporation or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation, or (2) a merger or consolidation effected to implement
a recapitalization of the Corporation (or similar transaction) in which no
person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Corporation representing 25% or more of the combined voting power of the
Corporation’s then outstanding securities; or

 

 

 

 

(iv)

the stockholders of the Corporation approve a plan of complete liquidation or
dissolution of the Corporation or there is consummated an agreement for the sale
or disposition by the Corporation of all or substantially all of the
Corporation’s assets, other than a sale or disposition by the Corporation of all
or substantially all of the Corporation’s assets to an entity, at least 75% of
the combined voting power of the voting securities of which are owned by
stockholders of the Corporation in substantially the same proportions as their
ownership of the Corporation immediately prior to such sale.

 

 

 

 

Notwithstanding the foregoing subparagraphs (i), (ii), (iii) and (iv), a “Change
in Control” shall not be deemed to have occurred by virtue of the consummation
of any transaction or series of integrated transactions immediately following
which the record holders of the common stock of the Corporation immediately
prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Corporation immediately following such
transaction or series of transactions.

          9. WHAT CONSTITUTES NOTICE.

          Any notice to an Participant, Beneficiary or legal representative
hereunder shall be given either by delivering it or by depositing it in the
United States mail, postage prepaid, addressed to his/her last known address.
Any notice to the Company or the Committee hereunder (including the filing of
election and designation forms) shall be given either by delivering it, or
depositing it in the United States mail, postage prepaid, to the Secretary of
the Employee Benefits Policy Committee, Public Service Enterprise Group
Incorporated, 80 Park Plaza, P. 0. Box 1171, Newark, New Jersey 07102.

          10. ADVANCE DISCLAIMER OF ANY WAIVER ON THE PART OF THE COMPANY.
Failure by the Company to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of any such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
any such right or power at any other time or times.

7

--------------------------------------------------------------------------------



          11. EFFECT ON INVALIDITY OF ANY PART OF THE PLAN. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision.

          12. PLAN BINDING ON ANY SUCCESSOR OWNER. Except as otherwise provided
herein, this Plan shall inure to the benefit of and be binding upon the Company,
its successors and assigns, including but not limited to any corporation which
may acquire all or substantially all of the Company’s assets and business or
with or into which the Company may be consolidated or merged.

          13. LAWS GOVERNING THIS PLAN. Except to the extent federal law
applies, this Plan shall be governed by the laws of the State of New Jersey.
This Plan is specifically intended to comply with the provisions of the The
American Jobs Creation Act of 2004 (the “AJCA”) and Section 409A of the Code and
it shall automatically incorporate all applicable restrictions of the AJCA, the
Code and its related regulations, and the Company will amend the Plan to the
extent necessary to comply with those requirements. The timing under which a
Participant will have a right to receive any payment under this Plan will be
deemed to be automatically modified, and a Participant’s rights under the Plan
limited to conform to any requirements under, the AJCA, the Code and its related
regulations.

          14. MISCELLANEOUS. The masculine pronoun shall mean the feminine
wherever appropriate.

8

--------------------------------------------------------------------------------



SCHEDULE A

DEFERRED COMPENSATION PLAN FOR DIRECTORS OF
PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED (THE “PLAN”)

ELECTIONS IN CONNECTION WITH DEFERRAL OF COMPENSATION

 

 

 

 

Section 1

Election as to Compensation to be Deferred

 

 

 

Note:

THIS SECTION IS TO BE USED TO MAKE OR TO CHANGE AN ELECTION UNDER SECTION 4 OF
THE PLAN. ANY CHANGE IN ELECTION WILL ONLY APPLY TO SUBSEQUENT PLAN PERIODS.


 

 

 

 

 

 

I hereby elect to defer, in accordance with the provisions of the Plan:

 

 

 

__________

(a)

My retainer.



 

__________

(b)

My fees.



 

__________

(c)

My retainer and my fees.

 

 

Section 2.

Election as to Commencement of Distribution From Account

 

 

 

Note: 

THIS SECTION IS TO BE USED (A) WHEN FIRST BECOMING A DIRECTOR COVERED BY THE
PLAN AND (B) PRIOR TO EACH ANNUAL MEETING IF THERE IS TO BE ANY CHANGE IN THE
ORIGINAL ELECTION. ANY SUCH CHANGE WILL ONLY APPLY TO FUTURE DEFERRALS.

          I hereby elect, in accordance with the provisions of the Plan, to have
distribution from my Account commence:

 

 

 

 

 

__________

(a) Within thirty (30) days after I cease to be a director of the Company.

 

 

 

 

 

__________

(b) In the month of January after I cease to be a director of the Company.

 

 

 

 

 

__________

(c) In the month of January, _________, (which is not later than the January
following my 71st birthday), unless I am a director of the Company at such time,
in which case within 30 days after I cease to be a director of the Company.

Participant’s Initials__________
Date__________

--------------------------------------------------------------------------------



SCHEDULE A-2

 

 

Section 3.

Election as to the Timing of the Distribution


 

 

 

 

Note:

THIS SECTION IS TO BE USED (A) WHEN FIRST BECOMING A DIRECTOR COVERED BY THE
PLAN AND (B) PRIOR TO EACH ANNUAL MEETING IF THERE IS TO BE ANY CHANGE IN THE
ORIGINAL ELECTION. ANY SUCH CHANGE WILL ONLY APPLY TO FUTURE DEFERRALS.

          I hereby elect, in accordance with the provisions of the Plan, to have
the distribution of my Account paid:

 

 

 

 

 

__________

(a)

In one lump sum.



 

__________

(b)

In annual installments over a period of __________ years (up to 5).

Date:__________

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness

 

        Participant’s Signature


--------------------------------------------------------------------------------



SCHEDULE B

DEFERRED COMPENSATION PLAN FOR DIRECTORS OF
PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED (THE “PLAN”)

 

 

Section 1.

Election as to Method of Distribution in Case of Death

          In case of my death, I hereby elect, in accordance with the provisions
of the Plan, to have the distribution of my Deferred Compensation Account paid
over a period of _________ year(s) to my Beneficiary(ies) designated in Section
2 hereof.

 

 

Section 2.

Designation of Beneficiary(ies)

          In the event of my death, I hereby designate the following
individuals, fiduciaries or other entities, in their own right or in their
representative capacity, in the proportions and in the priority of interest
designated, to be the beneficiaries of any benefits owing to me, under the Plan.

          PRIMARY BENEFICIARIES - The following beneficiary(ies) shall receive
all benefits payable under the Plan in the event of my death in the proportions
designated hereunder. If any one or more of the primary beneficiaries designated
hereunder shall predecease me, such beneficiary’s share(s) shall be divided
equally among the remaining primary beneficiaries.

 

 

 

 

 

NAME AND PRESENT
ADDRESS OF PRIMARY
BENEFICIARY(IES)

PROPORTIONATE
INTEREST OF
PRIMARY
BENEFICIARY(IES)

RELATIONSHIP
TO PARTICIPANT

_______________________

 

 

 

 

 

_______________________

___________%

______________

 

 

 

_______________________

 

 

 

 

 

_______________________

___________%

______________

 

 

 

_______________________

 

 

 

 

 

_______________________

___________%

______________

 

 

 

_______________________

 

 

 

 

 

_______________________

___________%

______________

Participant’s Initials__________
Date__________

--------------------------------------------------------------------------------



SCHEDULE B-2

          SECONDARY BENEFICIARIES - The following beneficiary(ies) shall receive
all benefits payable under the Plan in the event of my death in the proportions
designated hereunder only if all of my Primary Beneficiaries have predeceased
me. If all Primary Beneficiaries have predeceased me and if any one or more of
the Secondary Beneficiaries designated hereunder shall predecease me, such
Secondary Beneficiary’s share(s) shall be divided equally among the Secondary
Beneficiaries.

 

 

 

 

 

NAME AND PRESENT
ADDRESS OF SECONDARY
BENEFICIARY(IES)

PROPORTIONATE
INTEREST OF
SECONDARY
BENEFICIARY(IES)

RELATIONSHIP
TO PARTICIPANT

_______________________

 

 

 

 

 

_______________________

___________%

______________

 

 

 

_______________________

 

 

 

 

 

_______________________

___________%

______________

 

 

 

_______________________

 

 

 

 

 

_______________________

___________%

______________

 

 

 

_______________________

 

 

 

 

 

_______________________

___________%

______________

          ESTATE - In the event I have declined to designate a Beneficiary
hereunder or if all of the Beneficiaries that I have designated predecease me,
then all benefits payable under the Plan shall be payable to my Estate.

Date:__________

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness

 

        Participant’s Signature


--------------------------------------------------------------------------------



SCHEDULE C 2006

PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED
DEFFERRED COMPENSATION PLAN FOR DIRECTORS (THE “PLAN”)

INVESTMENT FUND ELECTION OPTIONS

I hereby select the rate of return for my total account, including any deferred
amounts to be made in 2002, to be based upon the following investment fund
election option (elections are made in multiples of 1% and must total 100%):

 

 

 

 

1. _____

An annual rate equal to the rate charged by JPMorgan Chase Bank (formerly, The
Chase Manhattan Bank, N.A.) on the first business day of each calendar quarter
for prime commercial loans of 90 day maturity (based on actual number of days,
360 days to the year), plus ½ of 1%.

 

 

 

 

2. _____

An annual rate equal to the rate of return of the Conservative Pre –Mixed
Portfolio of this Corporation’s Thrift and Tax-Deferred Savings Plan (the
“Thrift Plan”).

 

 

 

 

3. _____

An annual rate equal to the rate of return of the Moderate Pre –Mixed Portfolio
of this Corporation’s Thrift Plan.

 

 

 

 

4. _____

An annual rate equal to the rate of return of the Aggressive Pre –Mixed
Portfolio of this Corporation’s Thrift Plan.

 

 

 

 

5. _____

An annual rate equal to the rate of return of the Large Company Stock Index Fund
of this Corporation’s Thrift Plan.

 

 

 

 

6. _____

An annual rate equal to the rate of return on this Corporation’s Common Stock
with dividends invested as of the last business day of each quarter and share
price equal to the average of the high and low actual sale prices of the Common
Stock on the New York Stock Exchange on the date the transaction is credited.
Please check one of the following:

 

 


I wish my distribution from this Fund in:

 

 


Cash____ Stock____


TOTAL 100%

Note: This Schedule C is to make an initial Investment Fund Election or to
change a current Investment Fund Election. If you have never made an election,
your account will earn a rate of return based on the Prime Rate plus one half of
one percent. If you have made an election, your investment election will apply
to your existing account balance(s) and future deferrals and will remain in
effect until changed by you in a subsequent year.

Investment options 2-6 are based on the experience of the stock market and there
is the potential for losses as well as gains.

--------------------------------------------------------------------------------



Changes cannot be made after December 31, 2005.

Such earnings credit shall be computed on the average daily balance in your
Account during each calendar quarter, excluding any assets which have been
distributed from your Account during such quarter, and shall be credited to your
Account and compounded as provided for in the Plan.

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

SIGNATURE

 

        DATE


--------------------------------------------------------------------------------